DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah J. Knight (Reg. No: 58,722) on 05/17/2022. 




CLAIMS
The application has been amended as follows: 
1-8. (Canceled)

9. (Currently Amended) A secure element of an electronic system comprising:
a memory; and
a processor, wherein the processor receives a data input and a clock signal input, performs operations according to timing of the clock signal input, and communicates with the memory to read and write data, wherein data traverses between the processor and the memory within the secure element of the electronic system via an interconnect fabric of the secure element, wherein the interconnect fabric comprises metal lines and vias of a data bus between the processor and the memory;
wherein the processor further performs obfuscation operations to protect against side-channel attacks, wherein the obfuscation operations direct the processor to: 
determine, for communicating a valid data between the processor and the memory across the interconnect fabric, a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data and at least one null data for the window of time, 
wherein the valid data is data used by the electronic system comprising the processor, [[and]] the dummy data is data that can be discarded by the electronic system, and the null data is a clock cycle during the window of time in which no data is in transit; and 
provide the sequence of the data to the memory across the interconnect fabric, whereby the data is obfuscated within the secure element of the electronic system;
wherein the processor further performs operations to:
receive, from the memory, stored data corresponding to each data of the sequence of data; 
determine, from the received stored data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data; 
discard the second data; and 
provide the first data for use by the electronic system.

10-13. (Canceled) 

14. (Previously Presented) The secure element of claim 9, wherein the processor comprises a random number generator for determining the sequence of the data for the window of time.

15. (Previously Presented) The secure element of claim 9, wherein the processor comprises a state machine.

16-20. (Canceled) 

21. (Previously Presented) The secure element of claim 9, wherein the processor comprises control logic to perform the obfuscation operations.

22. (Previously Presented) The secure element of claim 9, wherein the processor executes software that direct the processor to perform the obfuscation operations.

23. (Canceled)

24. (New) The secure element of claim 9, wherein the obfuscation operations direct the processor to determine, for the communicating of the valid data between the processor and the memory across the interconnect fabric, the sequence of data for the window of time in response to a memory request to read from or write to the memory.

25. (New) The secure element of claim 9, wherein the sequence of data comprises an order for partial portions of the valid data within the window of time.


Examiner’s Statement of Reasons for Allowance
Claims 9, 14-15, 21-22, 24 and 25 are allowed. 
The present invention is directed to: a method for obfuscating data at-transit can include receiving a request for communicating data, determining a sequence of data at-transit for a window of time; and providing the sequence of the data at transit for performing communications across interconnect to another component. The described method can be carried out by an obfuscation engine implemented in an electronic system such as within a secure element. A secure element can include a processor and
a memory. The obfuscation engine can be part of the processor, part of the memory, or a stand-alone component.
The closest prior art, as previously recited, are Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017), Stephens et al (“Stephens,” US 20180241760) in view of Lambert et al (“Lambert,” US 20170061138). 
Sierra is directed to: the generation of cryptographic material for ranging operations in a manner that reduces and obfuscates potential correlations between leaked and secret information. One embodiment provides for an apparatus including a ranging module having one or more ranging sensors. The ranging module is coupled to a secure processing system through a hardware interface to receive at least one encrypted ranging session key, the ranging module to decrypt the at least one encrypted ranging session key to generate a ranging session key, generate a sparse ranging input, derive a message session key based on the ranging session key, and derive a derived ranging key via a key derivation cascade applied to the message session key and the sparse ranging input, the derived ranging key to encrypt data transmitted during a ranging session.
Stephens is directed to: network data obfuscation where an obfuscation driver is initialized in an endpoint device connected to an obfuscation gateway over a secure connection by collaboratively generating a unique machine identifier of the endpoint device. An obfuscated communication session is established between the obfuscation driver and the obfuscation gateway. Obfuscated messages including obfuscation seeds, de-obfuscation instructions and message payloads are exchanged between the obfuscation driver and the obfuscation gateway. Obfuscating and de-obfuscating a given message includes reordering a plurality of message segments of the message based on the de-obfuscation instructions. A de-obfuscated message from the obfuscation driver is forwarded to an application, and a response is obfuscated by the obfuscation gateway before being transmitted to the obfuscation driver. An obfuscation seed exchange occurs between the obfuscation gateway and the obfuscation driver while the application is processing the de-obfuscated message.
Lambert is directed to: a method for securely storing a data object comprises identifying the data object to be stored securely, segmenting the data object into a plurality of data packets, including at least a first data packet and a second data packet, specifying a secure storage location for the first data packet, specifying a secure storage location for the second data packet that is different from the storage location specified for the first data packet, securely transmitting the first data packet to the data storage location specified for it and storing it in the secure storage location specified for it, securely transmitting the second data packet to the data storage location specified for it and storing it in the secure storage location specified for it. A method for securely transmitting data comprises identifying the data packets to be transmitted securely, segmenting the packets into a plurality of data packets, transmitting the plurality of data packets with unpredictable addressing patterns, receiving, reassembling, and re-transmitting the data packets in their original format.
For example, none of the cited prior art teaches or suggests the steps of claim 9, including at least: determine, for communicating a valid data between the processor and the memory across the interconnect fabric, a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data and at least one null data for the window of time, wherein the valid data is data used by the electronic system comprising the processor, the dummy data is data that can be discarded by the electronic system, and the null data is a clock cycle during the window of time in which no data is in transit; and provide the sequence of the data to the memory across the interconnect fabric, whereby the data is obfuscated within the secure element of the electronic system; wherein the processor further performs operations to: receive, from the memory, stored data corresponding to each data of the sequence of data; determine, from the received stored data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data; discard the second data; and provide the first data for use by the electronic system. Therefore, the independent claim is allowable over the prior arts of record. The dependent claims are allowable by virtue of their dependence on the independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439  


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439